United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-3186
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                Sean Michael Ward

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                             Submitted: May 11, 2015
                               Filed: May 20, 2015
                                  [Unpublished]
                                  ____________

Before RILEY, Chief Judge, MURPHY and MELLOY, Circuit Judges.
                             ____________

PER CURIAM.

       Sean Michael Ward pled guilty to being a felon in possession of a firearm, in
violation of 18 U.S.C.§§ 922(g) and 924(a)(2). Ward requested a downward variance
to 60 months from the applicable 77 to 96 months advisory guideline range. The
district court1 sentenced Ward to 96 months, and he appeals his sentence.

       On January 26, 2013 law enforcement officers searched Ward’s apartment
while investigating a stabbing report. A .22 handgun was found under Ward’s
bathroom sink and corresponding ammunition in his trash can. Subsequently he was
arrested in July 2013 and charged with being a felon in possession of a firearm in
violation of 18 U.S.C §§ 922(g) and 924(a)(2). He pled guilty on May 19, 2014.

      At sentencing, the district court credited him for acceptance of responsibility
and calculated his advisory guideline range to be 77 to 96 months. Ward requested
a downward variance to 60 months while the government asked for a sentence of 77
months, the lower end of the guideline range. In considering the relevant 18
U.S.C. § 3553(a) mitigating factors, the district court recognized Ward’s difficult
upbringing and mental health challenges, but also took note of his “history of
violence” combined with “the proximity of this crime to the last crime and the serious
nature of this particular crime” before imposing a sentence of 96 months.

       We review a district court's sentence under the deferential abuse of discretion
standard. United States v. Richart, 662 F.3d 1037, 1045 (8th Cir. 2011). We first
examine whether the district court committed any significant procedural error, and
then consider whether the sentence is substantively reasonable. United States v.
Frausto, 636 F.3d 992, 995 (8th Cir. 2011). “Procedural errors include failing to
calculate (or improperly calculating) the Guidelines range, treating the Guidelines as
mandatory, failing to consider the § 3553(a) factors, selecting a sentence based on
clearly erroneous facts," or failing adequately to explain the chosen sentence. Id.
(internal quotation marks omitted). Ward failed to raise an objection to alleged


      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa

                                         -2-
procedural error before the district court, and so our review of any procedural error
is for plain error. United States v. Means, 365 Fed. App'x 720, 722–23 (8th Cir.
2010). When the district court imposes a sentence within the advisory guideline
range, we may assume it is substantively reasonable, subject to rebuttal by the
defendant. United States v. Beasley, 688 F.3d 523, 535 (8th Cir. 2012).

       Ward claims the district court did not properly weigh the § 3553(a) factors
when imposing an unreasonable sentence. After our review we are satisfied that the
district court considered the relevant factors before giving the nature of Ward’s
offense and his criminal history greater weight than his difficult upbringing, history
of drug addiction, and mental health troubles. Given the wide discretion a district
court has in sentencing and the deferential standard of review, we cannot say that the
district court plainly erred in its weighing of the § 3553(a) factors or abused its
discretion in imposing Ward's sentence.

      The judgment of the district court is affirmed.

                       ______________________________




                                         -3-